                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


    VIVIAN PATZ, ET AL.,                                                           CIVIL ACTION
         Plaintiffs

    VERSUS                                                                         NO. 17-3465

    SUREWAY SUPERMARKET, ET AL.,                                                   SECTION: “E” (1)
        Defendants

                                       ORDER AND REASONS
        Before the Court is a Motion in Limine, filed by Plaintiffs Vivian Patz and Michael

Patz, to exclude evidence of Michael Patz’s criminal record.1 Defendants Walter H.

Maples, Inc., SHH Properties, LLC, and Shelly Jambon oppose.2

        At deposition, Michael Patz testified that, in 2013, he finished parole for

“possession with intent to distribute, two counts, and simple burglary.”3 Defendants seek

to use this evidence to impeach Michael Patz’s credibility.4 Defendants do not include in

their exhibit list or list as an exhibit in the pretrial order a certified copy of his

convictions.5 Instead, they state they intend to use Michael Patz’s admission at deposition

to impeach him.6




1 R. Doc. 142.
2 R. Doc. 154.
3 R. Doc. 142-2 at 17. The entire exchange was as follows:


        Q. So you moved to Grand Isle without a job?
        A. Yes. I moved there because I was actually trying to get off of parole at that time.
        Q. And why were you on parole?
        A. For possession with intent to distribute, two counts, and simple burglary.
        Q. And that's all finished?
        A. Yes, ma’am.
        Q. You are done with that?
        A. Finished 2013.

Id.
4 R. Doc. 154 at 7.
5 R. Doc. 104; R. Doc. 133 at 13–15.
6 R. Doc. 154 at 6.

                                                      1
         Rule 609 of the Federal Rules of Evidence governs the admissibility of evidence of

a criminal conviction to impeach a witness’s character for truthfulness. The best practice

when impeaching a witness with a conviction is to possess a certified copy of the judgment

of conviction. 7 Apparently, Defendants do not possess a certified copy of Michael Patz’s

prior convictions.

    I.      If more than 10 years have passed since the Michael Patz’s
            conviction or release from confinement, evidence of his convictions
            would be inadmissible.
         Under Rule 609(b) of the Federal Rules of Evidence,

         if more than 10 years have passed since the witness’s conviction or release
         from confinement for it, whichever is later[, e]vidence of the conviction is
         admissible only if:
         (1) its probative value, supported by specific facts and circumstances,
         substantially outweighs its prejudicial effect; and
         (2) the proponent gives an adverse party reasonable written notice of the
         intent to use it so that the party has a fair opportunity to contest its use.8

Because Defendants have not provided a certified copy of Michael Patz’s prior

convictions, they have not established whether less or more than ten years have passed

since Michael Patz was convicted or released from confinement. If more than ten years,

Defendants do not argue and have not demonstrated that the probative value of the

convictions, supported by specific facts and circumstances, substantially outweighs their

prejudicial effect. They also have not shown they have provided Plaintiffs with reasonable

written notice of their intent to use the convictions. As a result, if more than ten years




7 See United States v. Georgalis, 631 F.2d 1199, 1203 n.3, 1204 (5th Cir. 1980) (“[The] proper procedure for
impeaching a witness pursuant to Rule 609 is to possess, when so impeaching, a certified copy of the
conviction”; “[T]o ask a [witness] whether he has had criminal convictions, without possessing
a certified copy of the record, is frought [sic] with the possibilities of error.”) (citation omitted); United
States v. Cox, 536 F.2d 65, 70 n.11 (5th Cir. 1976) (“In order properly to evidence appellant’s admitted
conviction for prostitution, the government should have obtained a certified copy of the judgment of
conviction from the [convicting] authorities.”).
8 FED. R. EVID. 609(b).

                                                      2
have passed since Michael Patz was convicted or released from confinement, evidence of

his prior convictions is not admissible.

     II.      If fewer than 10 years have passed since the Michael Patz’s
              convictions or release from confinement, Rule 609(a)(2) does not
              require admission of evidence his convictions.
           If fewer than ten years have passed since Michael Patz was convicted or released

from confinement, Rule 609(a) of the Federal Rules of Evidence applies. Under Rule

609(a)(2) of the Federal Rules of Evidence, convictions are admissible “if the court can

readily determine that establishing the elements of the crime required proving--or the

witness’s admitting--a dishonest act or false statement.”9 “Ordinarily, the statutory

elements of the crime will indicate whether it is one of dishonesty or false statement.”10

Defendants argue evidence of Michael Patz’s burglary conviction is admissible because

simple burglary involves dishonesty or a false statement.11 An element of burglary under

Louisiana law12 is the “intent to commit a felony or any theft,”13 and Louisiana law defines

theft as “the misappropriation or taking of anything of value which belongs to another,

either without the consent of the other to the misappropriation or taking, or by means of

fraudulent conduct, practices, or representations.”14 Defendants emphasize that the

definition of theft includes “fraudulent conduct practices, or representations.”15

           In the Fifth Circuit, “a conviction for a crime of the present nature,” including

shoplifting, bank robbery, and felony theft, does not involve a dishonest act or false

statement for purposes of Rule 609(a)(2).16 Under the definition of simple burglary




9 FED. R. EVID. 609(a)(2).
10 FED. R. EVID. 609 advisory committee’s note to 2006 amendment.
11 R. Doc. 154 at 7.
12 The Court notes Defendants have not established Michael Patz was convicted in Louisiana.
13 Id. (citing LA. REV. STAT. 14:62(A)).
14 Id. at 8 (citing LA. REV. STAT. 14:67(A)).
15 Id.
16 Howard v. Gonzales, 658 F.2d 352, 358–59 (5th Cir. 1981) (collecting cases).

                                                   3
Defendants cite, intent to commit “a felony or any theft” is an element of simple burglary,

so establishing the elements of simple burglary does not require proving theft. Rather, it

requires proving intent to commit a felony or theft. Similarly, under the definition of theft

Defendants cite, one element of the crime of theft is lack of consent or fraudulent conduct,

practices, or representations. Establishing the elements of theft does not require proving

fraud. As a result, a conviction for burglary does not fall within the scope of Rule

609(a)(2).

     III.    Evidence of Michael Patz’s convictions is inadmissible under Rule
             609(a)(1)(A).
        If fewer than ten years have passed since Michael Patz was convicted or released

on parole, because Rule 609(a)(2) of the Federal Rules of Evidence does not apply, the

admissibility of evidence of the convictions is governed by Rule 609(a)(1)(A). Under that

Rule, when “attacking a witness’s character for truthfulness by evidence of a criminal

conviction, for a crime that, in the convicting jurisdiction, was punishable by death or by

imprisonment for more than one year, the evidence must be admitted, subject to Rule

403, in a civil case.”17 Under Rule 403, “[t]he court may exclude relevant evidence if its

probative value is substantially outweighed by a danger” of unfair prejudice.18

        Based on the limited information Defendants provide, the Court finds Michael

Patz’s convictions have little probative value because they neither suggest he is dishonest

nor relate to the alleged discrimination at issue in this case. 19 Evidence of drug and




17FED. R. EVID. 609(a)(1)(A).
18 FED. R. EVID. 403.
19 See Martinez v. Cunningham, No. CV 16-14896, 2018 WL 737335, at *2 (E.D. La. Feb. 6, 2018)

(“This [drug] conviction has little probative value because it neither suggests plaintiff’s dishonesty nor
relates to the accident at issue in this suit.”); Tate v. Union Oil Co. of California, 968 F. Supp. 308, 311 (E.D.
La. 1997)(“[D]efendant does not claim that the plaintiff’s previous conviction involved dishonesty or a false
statement or that plaintiff made any dishonest representations when answering questions about his
criminal history during the deposition. Also, the alleged accident at issue in this matter is totally unrelated
to the prior conviction.”).
                                                        4
burglary convictions could unfairly prejudice Plaintiffs.20 Evidence of Michael Patz’s

convictions is inadmissible for the purpose of impeaching his character for truthfulness.

                                           CONCLUSION

        IT IS ORDERED that Plaintiffs’ Motion in Limine to exclude evidence of Michael

Patz’s criminal record be and hereby is GRANTED.21

        IT IS FURTHER ORDERED that Plaintiffs’ request for oral argument on their

motion in limine be and hereby is DENIED AS MOOT.22

        New Orleans, Louisiana, this 27th day of January, 2019.


                                             ________________________________
                                                      SUSIE MORGAN
                                               UNITED STATES DISTRICT JUDGE




20 Martinez, 2018 WL 737335, at *2 (“[E]vidence of a drug conviction could unfairly prejudice plaintiff by
biasing the jury against him.”).
21 R. Doc. 142.
22 R. Doc. 145.

                                                    5
